Citation Nr: 0302963	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  99-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 14, 
1997, for assignment of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to May 14, 
1997, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran a 70 percent disability rating for PTSD and a TDIU, 
both effective on May 14, 1997.  The veteran is appealing the 
effective dates assigned for these awards.

In January 2001, the Board remanded the case for additional 
evidentiary and procedural development.  Following these 
developments, the RO confirmed the May 14, 1997 effective 
date for the veteran's award of a 70 percent evaluation for 
PTSD and a TDIU in a December 2001 rating decision.  The case 
was returned to the Board in December 2002 and the veteran 
now continues his appeal.


FINDINGS OF FACT

1.  The veteran had pending informal claims for an increased 
rating for PTSD and a TDIU which were filed on April 15, 1997 
and which were subsequently perfected on May 14, 1997.

2.  It is factually ascertainable by the objective medical 
evidence that the veteran's service-connected PTSD was 70 
percent disabling as of November 21, 1996 and no earlier.

3.  It is factually ascertainable by the objective medical 
evidence that the veteran's service-connected disabilities 
rendered him individually unemployable as of November 21, 
1996  and no earlier.



CONCLUSIONS OF LAW

1.  The effective date for the award of a 70 percent rating 
is November 21, 1996.  38 U.S.C.A. §§ 5107(b), 5110 (West 
1991); 38 C.F.R. §§ 3.155(a), 3.400(o)(2), 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  The effective date for the award of a TDIU is November 
21, 1996.  38 U.S.C.A. §§ 5107(b), 5110 (West 1991); 38 
C.F.R. §§ 3.155(a), 3.400(o)(2), 4.7, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the Board remand which occurred in January 2001 
during this appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

The veteran is seeking entitlement to an effective date 
earlier than December 9, 1997 for a TDIU.  In the interest of 
clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.


Applicable law and regulations

Evaluations of Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

The veteran's service-connected PTSD is currently rated as 70 
percent disabling under the criteria sort forth in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  According to 
Diagnostic Code 9411, assignment of a 70 percent evaluation 
for PTSD is warranted where there is objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

38 C.F.R. § 4.16(a) further provides that the existence or 
degree of non service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.    

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA. 38 U.S.C.A. 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non 
service-connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

Claims

Generally, any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the aforementioned requirements, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Effective dates

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2002).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2002).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(2002).

(A.) Factual Background & Analysis: entitlement to an earlier 
effective date prior to May 14, 1997, for assignment of a 70 
percent disability rating for PTSD.

A formal claim from the veteran for an increased evaluation 
in excess of 50 percent for service-connected PTSD was 
received by VA on May 14, 1997.  Prior to then, a VA 
outpatient treatment report dated April 15, 1997, contains a 
note which states "(The veteran) has had (his 
representative) reopen his PTSD claim for an increase."  A 
review of the contents of the veteran's claims file for the 
period up to one year prior to May 14, 1997, contains no 
other correspondence or statements from the veteran or his 
representative which may be liberally construed as an 
informal claim for a rating increase for PTSD.  Thus, we find 
that the statements presented by the veteran to his treating 
VA physician which were recorded on the VA outpatient 
treatment report dated April 15, 1997 constitute an informal 
claim for a rating increase for PTSD which was thereafter 
formalized on May 14, 1997.  

While we concede that the veteran's date of claim for a 
rating increase for PTSD was on April 15, 1997, we must 
determine whether it is factually ascertainable that his PTSD 
was 70 percent disabling within one year prior to the date of 
claim, pursuant to 38 C.F.R. § 3.400(o)(2).  His current 70 
percent rating is based on the clinical evidence, which 
includes the report of an April 1998 VA psychiatric 
examination whose findings objectively demonstrated that his 
PTSD did not produce delusional or hallucinatory symptoms but 
had caused the veteran to experience occupational and social 
impairment due to severe depression, anxiety, and 
preoccupation with his traumatic memories of combat during 
military service.  He was noted to be neatly dressed and 
groomed on examination but was very tearful during the 
interview.  The examiner opined that the veteran's PTSD was 
the basis for his employment problems.  

A review of the contents of the veteran's claims file for the 
period from April 15, 1996 to April 15, 1997, shows that the 
veteran received outpatient counseling and pharmacological 
therapy for his PTSD from private and VA sources.  The 
treatment report notes that he lived with his two children, 
aged 12 and 11 years old, and was responsible for raising 
them.  Private counseling reports indicate that he was 
oriented in all spheres and responded well to a regimen of 
psychotropic medication.  Though he had a prior history of 
suicide attempts in the past he was not experiencing 
homicidal or suicidal ideation during this time period.  
However, we note that a private treatment report dated 
November 21, 1996, shows that he was experiencing elevated 
psychiatric symptomatology which included increased 
irritability, crying spells, nightmares and feelings of 
helplessness and hopelessness, such that his treating 
psychiatrist deemed it necessary to increase the dosage level 
of the veteran's psychotropic medication.  Since then, the 
reports show that he continued to experience approximately 
the same levels of anxiety and depression, frequent crying 
spells, weekly nightmares, memory flashbacks and intrusive 
thoughts related to his traumatic combat experiences as were 
noted on VA examination in April 1998.  Resolving all doubt 
in the veteran's favor, we therefore conclude that it is 
factually ascertainable that the veteran's PTSD symptoms were 
productive of a 70 percent evaluation as of November 21, 
1996.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Our review of the record, however, fails to show that the 
veteran's psychiatric disability currently produces total 
social and occupational impairment consistent with the rating 
criteria for a 100 percent evaluation.  The evidence does not 
objectively demonstrate that he experiences gross impairment 
of his thought processes or abilities to communicate, or that 
he suffers from persistent delusions or hallucinations.  He 
does not display grossly inappropriate behavior and the fact 
that he has custody of his two minor children indicates that 
he does not present a persistent danger of hurting himself or 
others and is able to maintain his personal hygiene and 
grooming.  There is also no evidence that he is disorientated 
as to time, place and person.

For the above stated reasons and bases, the Board concludes 
that the veteran is entitled to an earlier effective date 
prior to May 14, 1997 for a 70 percent rating for PTSD under 
38 C.F.R. § 3.400(o)(2), because it was factually 
ascertainable by the objective medical evidence that he 
became 70 percent disabled due to this service-connected 
psychiatric disability as of November 21, 1996.  His appeal 
is therefore granted with regard to this issue.

(B.)  Factual Background & Analysis: entitlement to an 
earlier effective date prior to May 14, 1997, for assignment 
of a TDIU.

The veteran is seeking an effective date earlier than May 14, 
1997 for a TDIU.  The assigned effective date of May 14, 1997 
was based primarily on the date of the veteran's claim of 
entitlement to an increased rating for PTSD in excess of 50 
percent.  A TDIU claim is considered to be an increased 
rating claim for the purpose of assigning an effective date.  
See Abernathy v. Principi, 3 Vet. App. 461 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The increased rating 
claim for PTSD was ultimately granted.  The 70 percent rating 
assigned for PTSD and the opinion of the VA examiner 
presented on examination in April 1998 essentially formed the 
basis for the RO's granting of a TDIU.  

As discussed above, VA regulations provide that the effective 
date of a grant of a TDIU will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  The 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  For the same reasons presented in our 
discussion of the claim for an earlier effective date for the 
70 percent rating for PTSD, we find that the veteran's claim 
for a TDIU was informally filed on April 15, 1997, and 
formally perfected on May 14, 1997.  Therefore, the date on 
which it is factually ascertainable that he was totally 
disabled due to his service-connected disabilities between 
April 15, 1996 to April 15, 1997 will be the proper effective 
date for a TDIU.

For the period from April 15, 1996 to April 15, 1997, the 
veteran was service-connected for PTSD (rated 50 percent 
disabling up to November 20, 1996; then rated 70 percent 
disabling from November 21, 1996), bronchitis (rated 10 
percent disabling), refracture of his right clavicle (rated 
noncompensably disabling) and residuals of multiple rib 
fractures (rated noncompensably disabling).  

We note that in addition to the above mentioned disabilities, 
as of May 16, 2001, the veteran is now also service-connected 
for sleep apnea (rated 50 percent disabling), status-post 
lumbar injury with degenerative disc disease and degenerative 
changes (rated as 40 percent disabling), diabetes mellitus 
(rated as 20 percent disabling), diabetic neuropathy of the 
left lower extremity (rated 20 percent disabling) and 
diabetic neuropathy of the right lower extremity (rated 20 
percent disabling).  Because these disabilities did not 
become service-connected until May 16, 2001, their impact on 
the veteran's employability for the period from April 15, 
1996 to April 15, 1997 is not relevant to the current appeal.

As previously stated, the threshold criteria for 
consideration of entitlement a TDIU under 38 C.F.R. § 4.16(a) 
required that if there is only one service-connected 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  If 
there are two or more service-connected disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  The objective medical 
evidence shows that up to November 20, 1996 the veteran's 
service-connected PTSD was 50 percent disabling, his 
bronchitis was 10 percent disabling and his refracture of his 
right clavicle and residuals of multiple rib fractures were 
both rated noncompensably disabling, which produced a 
combined disability rating of 60 percent.  Because these 
disabilities did not combine to meet the required minimum of 
70 percent, a TDIU could not be granted prior to November 21, 
1996.  However, we have determined in this appellate decision 
that as of November 21, 1996, it is factually ascertainable 
that the veteran's PTSD is 70 percent disabling, thus meeting 
the threshold criteria for consideration of entitlement to a 
TDIU.  We further find that the evidence tends to indicate 
that the veteran was totally disabled due to his service-
connected disabilities as of November 21, 1996.  Therefore, 
resolving all doubt in his favor, we conclude that the 
effective date for a TDIU should be November 21, 1996.  
38 U.S.C.A. §§ 5110, 5107(b); 38 C.F.R. §§ 3.400(o)(2), 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran brings our attention to a November 1997 Social 
Security Administration (SSA) decision which shows that the 
SSA deemed the veteran to have been disabled by PTSD, bipolar 
disorder, chronic obstructive pulmonary disease, hepatitis C, 
Type II diabetes mellitus, a skin disorder, hearing loss, 
obesity and a history of alcohol and drug abuse as of March 
2, 1993.  It is evidently his contention that VA should adopt 
the SSA's determination that the veteran was disabled as of 
March 2, 1993 for purposes of calculating effective dates.  
While the determination of the SSA is certainly probative 
evidence in support of the veteran's claim, SSA regulations 
and administrative decisions, including its factual 
conclusions regarding the date on which the veteran became 
unable to work, are not necessarily binding on VA or the 
Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  We note that the SSA determined that the veteran was 
unable to work as of March 1993 due to occupational 
impairment relating to many disabilities for which he was not 
service-connected at that time.  While his service-connected 
psychiatric and respiratory disabilities certainly 
contributed to his level of occupational impairment in March 
1993, his impairment was also the result of his nonservice-
connected hepatitis C, Type II diabetes mellitus, a skin 
disorder, hearing loss, obesity and a history of alcohol and 
drug abuse.  In any case, he did not meet the criteria under 
VA regulation 38 C.F.R. § 4.16 for a TDIU at that time and 
furthermore, his claim for a TDIU was not received by VA 
until April 15, 1997.

For the above stated reasons and bases, the Board concludes 
that the veteran is entitled to an earlier effective date 
prior to May 14, 1997 for a TDIU under 38 C.F.R. § 
3.400(o)(2), because it was factually ascertainable by the 
objective medical evidence that he became totally disabled 
due to his service-connected disabilities as of November 21, 
1996.  His appeal is therefore granted with regard to this 
issue.


ORDER

An earlier effective date of November 21, 1996 for a 70 
percent rating for PSTD is granted, subject to the 
controlling laws and regulations governing awards of VA 
benefits.

An earlier effective date of November 21, 1996 for a TDIU is 
granted, subject to the controlling laws and regulations 
governing awards of VA benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

